Exhibit 10.1

SECOND AMENDMENT TO SIGNATORY AGREEMENT

THIS SECOND AMENDMENT TO SIGNATORY AGREEMENT (this “Amendment”) is entered into
as of September 6, 2011, by and between Spirit Airlines, Inc., a company
organized under the laws of the state of Delaware (“Carrier”), and U.S. Bank
National Association as Member and Servicer (“Bank”).

RECITALS

A. Bank and Carrier are parties to a Signatory Agreement (U.S. VISA and
MasterCard Transactions) dated as of May 21, 2009 (as the same has been amended,
restated or otherwise modified from time to time, the “Card Processing
Agreement”) pursuant to which Bank processes certain payments made to Carrier
using Cards (as such term is defined in the Card Processing Agreement) bearing
the servicemark of Visa International, Visa U.S.A. Inc. or MasterCard
International Incorporated.

B. Carrier and Bank each desire to make certain changes to the Card Processing
Agreement and have therefore agreed to enter into this amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Section 1. Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the MTOS or the Card
Processing Agreement, as each may be amended from time to time, unless the
context shall otherwise require.

Section 2. Amendments. The Card Processing Agreement is hereby amended by as
follows:

2.1 Term. Section 10 of the Signatory Agreement is amended and restated in its
entirety to read as follows:

10. Term. This Agreement shall become effective as of the Effective Date and,
unless earlier terminated pursuant to Section 14 of the MTOS, shall continue
until December 31, 2012; provided that this Agreement will automatically extend
for successive terms of one (1) year each thereafter unless either party
provides written notice to the other of its intent not to extend the Agreement
for any such additional year by giving written notice of such determination at
least ninety (90) days prior to the expiration of the then current term.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

  1  



--------------------------------------------------------------------------------

2.2 Exposure Protection Schedule. The Exposure Protection Schedule attached to
the Card Processing Agreement is amended and restated in its entirety to read in
the form attached hereto as Exhibit A. Any prior amendments to the Exposure
Protection Schedule shall be deemed superseded by the Exposure Protection
Schedule attached hereto.

Section 3. Representations and Warranties of Carrier. Carrier hereby represents
and warrants to Bank that on and as of the date hereof and after giving effect
to this Amendment:

3.1 All of Carrier’s representations and warranties contained in the Card
Processing Agreement are true, correct and complete in all respects as of the
date hereof as though made on and as of such date; provided, that references in
Section 9.1(e) of the MTOS to financial statements shall be to the most recent
financial statements of such type delivered to Bank by Carrier.

3.2 Carrier has the power and legal right and authority to enter into this
Amendment and has duly authorized as appropriate the execution and delivery of
this Amendment and none of the agreements contained herein contravene or
constitute a default under any agreement, instrument or indenture to which the
Carrier is a party or a signatory or a provision of Carrier’s Certificate or
Articles of Incorporation or, to the best of the Carrier’s knowledge, any other
agreement or requirement of law, or result in the imposition of any lien on any
of its property under any agreement binding on or applicable to Carrier or any
of its property except, if any, in favor of Bank.

3.3 Carrier is duly organized and in good standing under the laws of the state
of its organization and is qualified to do business in each state where the
nature of its activities or the character of its properties makes such
qualification necessary or desirable and the failure to so qualify would have a
material adverse effect on the assets or operations of Carrier.

3.4 Upon the effective date of this Amendment, this Amendment and the Card
Processing Agreement, as supplemented and amended hereby, will constitute the
legal, valid and binding obligations of Carrier enforceable in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the rights of creditors generally, and to
the exercise of judicial discretion in accordance with general principles of
equity.

Section 4. Representations and Warranties of Bank. Bank represents and warrants
to Carrier that Bank has full and complete power and authority to enter into and
perform under this Amendment and has obtained, and there remain in effect, all
necessary licenses, resolutions and filings which are necessary for Bank to
perform its obligations under this Amendment.

Section 5. Ratification of Agreement; Acknowledgment. Except as expressly
modified under this Amendment, all of the terms, conditions, provisions,
agreements,

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

  2  



--------------------------------------------------------------------------------

requirements, promises, obligations, duties, covenants and representations of
Carrier and Bank, respectively, under the Card Processing Agreement are hereby
ratified by Carrier and Bank, respectively. All references contained in the Card
Processing Agreement and the Schedules thereto to “Agreement” shall mean the
Card Processing Agreement as supplemented and amended hereby.

Section 6. Effective Date. This Amendment shall become effective upon execution
and delivery to Bank of duly executed counterparts hereof by Bank and Carrier.

Section 7. Merger and Integration, Superseding Effect. This Amendment, from and
after the date hereof, embodies the entire agreement and understanding between
the parties hereto, and supersedes and has merged into it all prior oral and
written agreements, on the same subjects by and between the parties hereto with
the effect that this Amendment shall control with respect to the specific
subjects hereof and thereof.

Section 8. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Minnesota.

Section 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original, and all of which counterparts of this Amendment when taken
together, shall constitute one and the same instrument.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

  3  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date and year first above written.

 

CARRIER: SPIRIT AIRLINES, INC. By:   /s/ David Lancelot

Name:   David Lancelot

Title:   SVP & CFO

BANK: U.S. BANK NATIONAL ASSOCIATION By:   /s/ Michael Kennedy

Name:   Michael Kennedy

Title:   Its Authorized Representative

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

   



--------------------------------------------------------------------------------

Exhibit A

AMENDED AND RESTATED EXPOSURE PROTECTION SCHEDULE

(U.S. Transactions)

 

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

   



--------------------------------------------------------------------------------

AMENDED AND RESTATED EXPOSURE PROTECTION SCHEDULE

This Amended and Restated Exposure Protection Schedule is to the Signatory
Agreement dated as of May 21, 2009 by and among Spirit Airlines, Inc.
(“Carrier”) and U.S. Bank National Association, as “Member” and “Servicer” (as
amended, together with the Master Terms of Service incorporated therein and all
Schedules, Exhibits and other attachments to the Signatory Agreement and the
Master Terms of Service, this or the “Agreement”).

 

1. Certain Definitions

All terms not otherwise defined herein that are capitalized and used herein
shall have the meanings given to them in the Agreement. References to Sections
in “this Agreement” or “the Agreement” mean any such Section in the MTOS. As
used in this Exposure Protection Schedule, the following terms shall have the
meanings indicated:

Aggregate Protection – The sum of (i) the Deposit, (ii) the amount remaining to
be drawn upon any valid and outstanding Letter of Credit, and (iii) the proceeds
of any previous draw on a Letter of Credit held by Servicer or Member and not
applied to any Obligations or credited to the Deposit.

Carrier’s Rights – Any and all rights that Carrier has or may at any time
acquire in any Sales Records, any Deposit amount, any right to payment under the
Agreement prior to the exercise of any setoff rights or net settlement
hereunder, or from any third parties as a result of any Sales Records or Card
sales arising under or relating to the Agreement.

*****

*****

Cash Operating Expenses – The amount of Operating Expenses as determined by GAAP
during a given period, exclusive of any depreciation, amortization or other
non-cash operating expenses.

*****

Deposit – The aggregate of (a) Reserved Funds and (b) any cash remitted and
pledged by Carrier to Member or Servicer or any other Secured Party pursuant to
or in connection with the Agreement to secure the Obligations hereunder, and all
additions to such aggregate made from time to time and all monies, securities,
investments and instruments purchased therewith and all interest, profits and/or
dividends accruing thereon and proceeds thereof. Separate Deposits may be
maintained in the event there are multiple currencies, in such currencies.

*****

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   1  



--------------------------------------------------------------------------------

*****

Gross Exposure – As defined in Section 8 of this Exposure Protection Schedule.

*****

Letter of Credit – One or more valid and outstanding irrevocable standby letters
of credit that are (i) issued for the benefit of all Secured Parties, (ii) in
form and substance acceptable to Servicer, as determined by Servicer in its sole
discretion, (iii) issued by a financial institution acceptable to Servicer, as
determined by Servicer in its sole discretion and (iv) expressly accepted by
Servicer or Member, as agent for all Secured Parties.

Lien – Any mortgage, pledge, security interest, encumbrance, lien, hypothec or
charge of any kind (including any agreement to provide any of the foregoing),
any conditional sale or other title retention agreement or any lease in the
nature thereof, or any filing or agreement to file a financing statement as
debtor on any property leased to any Person under a lease which is not in the
nature of a conditional sale or title retention agreement.

*****

Methodology – As defined in Section 3 of this Exposure Protection Schedule.

Obligations – All of Carrier’s obligations under the Agreement whether now
existing or hereafter arising, whether now existing or hereafter arising
(including any of the foregoing obligations that arise prior to or after any
Insolvency Event and any obligations arising pursuant to this Exposure
Protection Schedule).

*****

*****

Rentals – For any applicable period, the amount paid by Carrier to rent aircraft
under operating leases.

Required Amount – *****

Secured Parties – Any of Servicer, Member, and each Association Obligor under
the Signatory Agreement.

*****

 

2. Exposure Protection

 

  (a)

Upon commencement of the Agreement, Member or Servicer may retain and hold all
funds paid to Member by a Card Association on account of Sales Records submitted
by Carrier to Servicer or Member as Reserved Funds until the amount

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   2  



--------------------------------------------------------------------------------

  of the Aggregate Protection equals the Required Amount, as determined in
accordance with Sections 3 and 8 of this Exposure Protection Schedule. In lieu
of retaining Reserved Funds, or in addition to retaining and holding Reserved
Funds, Member or Servicer, in its sole discretion, may, based upon the Net
Activity report delivered under Section 6.4 of the MTOS or other relevant
documentary evidence, demand that Carrier, and Carrier shall upon such demand,
remit to Servicer within two (2) Business Days of Servicer’s demand immediately
available funds to hold as the Deposit in an amount that when added to amounts
(if any) retained and held by or on behalf of Member or Servicer as the Deposit
causes the amount of the Aggregate Protection to equal the Required Amount. The
Deposit amount shall be subject to adjustment as provided in Section 3 of this
Exposure Protection Schedule. Member, Servicer or any Secured Party will hold
the Deposit as security for the due and punctual payment of and performance by
Carrier of the Obligations.

 

  (b) To the extent Carrier has or may at any time acquire any rights in
Carrier’s Rights, Carrier grants to each of Servicer, Member, and all other
Secured Parties a Lien on the Deposit and all other Carrier’s Rights to secure
the payment and performance by Carrier of all Obligations. Each Secured Party
shall act as agent for all Secured Parties to the extent that any such Secured
Party controls or possesses the Deposit or any collateral hereunder or is named
as Secured Party on any filing, registration or recording. Carrier hereby
acknowledges that notwithstanding the foregoing grant of a Lien, Reserved Funds
represent only a future right to payment owed to Carrier under the Agreement,
payment of which is subject to the terms and conditions of the Agreement and to
Carrier’s complete and irrevocable fulfillment of its obligations and duties
under the Agreement and do not constitute funds of Carrier.

 

  (c) Carrier further agrees that during the term of the Agreement, Carrier
shall not grant, or attempt to grant, to any other Person or suffer to exist in
favor of any other Person any Lien or other interest in Carrier’s Rights (if
any) unless any such Lien or other interest and the priority thereof are subject
to a subordination agreement in favor of Member, Servicer and all other Secured
Parties and reasonably satisfactory to Servicer.

 

  (d) Carrier hereby acknowledges that Member and Servicer dispute the existence
of any interest of Carrier in any rights to payment from Cardholders or Card
Issuers arising out of the Sales Records and further acknowledges that to the
extent it may have an interest therein, such interest is subordinate to the
interests of the Secured Parties and of any of their respective subrogees.

 

  (e)

Carrier will do all acts and things, and will execute, endorse, deliver, file,
register or record all instruments, statements, declarations or agreements
(including pledges, assignments, security agreements, financing statements,
continuation statements, etc.) reasonably requested by Servicer, in form
reasonably satisfactory

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   3  



--------------------------------------------------------------------------------

  to Servicer, to establish, perfect, maintain and continue the perfection and
priority of the security interest and hypothec of Secured Parties in all
Carrier’s Rights and in all proceeds of the foregoing, as granted by Carrier
pursuant to Section 2(b) and 2(d) of this Exposure Protection Schedule. Carrier
will pay the reasonable costs and expenses of all filings and recordings,
including taxes thereon or fees with respect thereto and all searches reasonably
necessary or deemed necessary by Servicer, to establish and determine the
validity and the priority of such security granted in favor of Servicer. Carrier
hereby irrevocably appoints Servicer (and all persons, officers, employees or
agents designated by Servicer), its agent and attorney-in-fact to do all such
acts and things contemplated by this paragraph in the name of Carrier. Without
limiting the foregoing, Carrier hereby authorizes Servicer to file one or more
financing statements or continuation statements in respect hereof, and
amendments thereto, relating to any part of the collateral described herein
without the signature of Carrier. A carbon, photographic or other reproduction
of the Agreement or of a financing statement shall be sufficient as a financing
statement and may be filed in lieu of the original in any or all jurisdictions
which accept such reproductions.

 

3. Adjustments to Deposit

 

  (a) Servicer will use the Methodology described in Section 8 of this Exposure
Protection Schedule (the “Methodology”) to calculate Gross Exposure each
Business Day. Carrier acknowledges that Servicer has explained to it and it
understands Servicer’s Methodology for determining Gross Exposure and the amount
of the Aggregate Protection and hereby agrees to be bound by such Methodology
and the determinations made by Servicer as a result thereof, absent manifest
error. Among other things, Carrier understands that Gross Exposure includes the
value of Travel Costs for goods or services sold to Cardholders who used their
Cards to purchase such goods or services with respect to which Carrier has not
yet provided such goods or services. Servicer and Carrier may change the
Methodology by mutual agreement.

 

  (b)

The amount of the Deposit shall be increased or decreased each Business Day, as
appropriate, based on the Methodology so that the amount of the Aggregate
Protection will at all times equal the Required Amount. Any necessary increases
to the Deposit may be made, at Servicer’s sole discretion by Member or Servicer
withholding as Reserved Funds an amount up to ***** of amounts otherwise payable
to Carrier under Section 6.2 of the MTOS until the amount of the Aggregate
Protection is at least equal to the Required Amount, or by federal wire transfer
of immediately available funds from Carrier to an account designated by
Servicer, on the second (2nd) Business Day after Carrier’s receipt of notice
from Servicer that an increase is required and the amount thereof. If the
Servicer agrees to permit increases to the amount of the Deposit by wire
transfer and the funds required to increase the amount of the Deposit so that
the Aggregate Protection is equal to the Required Amount are not transferred to
Servicer as

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   4  



--------------------------------------------------------------------------------

  required by this Section 3, Member or Servicer may immediately withhold on a
daily basis as Reserved Funds an amount up to ***** of amounts otherwise payable
to Carrier under Section 6.2 of the MTOS until the amount of the Aggregate
Protection at least equals the Required Amount. Member or Servicer shall remit
to Carrier from the Deposit the amount necessary to reduce the amount of the
Aggregate Protection to equal the Required Amount on each Business Day in
accordance with Section 6.2 of the MTOS.

 

  (c) The amount of the Deposit to be maintained hereunder may be reduced in
accordance with Section 9 of this Exposure Protection Schedule pursuant to which
Servicer accepts Letter of Credit in lieu of all or a portion of the Deposit so
long as the Aggregate Protection equals the Required Amount.

 

  (d) Although Servicer has the right at all times to require that the amount of
the Aggregate Protection equal the Required Amount, Servicer may, from time to
time, in its sole discretion make remittances to Carrier or release portions of
any Letter of Credit such that the Aggregate Protection is less than the
Required Amount. The duration of any such reduction is within the sole
discretion of Servicer. At any time that the amount of the Aggregate Protection
is less than the Required Amount Servicer, in its sole discretion, may again
require that the amount of the Aggregate Protection equal the Required Amount.
Any required increase may be made as provided in Section 3(b) of this Exposure
Protection Schedule as determined by Servicer. Any reductions in the amount of
the Aggregate Protection as described in this paragraph shall not be deemed a
course of dealing nor give rise to any rights by Carrier in the future to
require that the amount of the Aggregate Amount be less than the Required
Amount.

 

4. Control of Deposit

Carrier acknowledges that (i) funds remitted to Member or Servicer by Carrier
and (ii) funds paid by Card Associations and held by Member, Servicer or any
Secured Party as the Deposit may be commingled with other funds of Member,
Servicer or such Secured Party, and further acknowledges that all such funds,
and any investment of funds shall be in the name and control of Member, Servicer
or such Secured Party, and Carrier shall have no interest in any securities,
instruments or other contracts or any interest, dividends or other earnings
accruing thereon or in connection therewith. It is the understanding of the
Parties that, notwithstanding any other provision of the Agreement to the
contrary, (a) the sole obligation of Member or Servicer with respect to the
Deposit shall be the obligation to pay to Carrier amounts equal to the amounts
attributable to Travel Costs with respect to which Carrier has provided goods or
services net of any Obligations owed Carrier to any Secured Party, (b) such
obligation to make payment to Carrier is at all times subject to the terms of
the Agreement, and (c) such payment shall only be due and payable upon complete
and irrevocable fulfillment by Carrier of all of its obligations and duties
under the Agreement.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   5  



--------------------------------------------------------------------------------

5. Investment

To the extent permitted by applicable law or regulation, all amounts held as the
Deposit will be deemed to earn a yield equal to the Applicable Rate. The amount
so earned shall be credited to the Deposit.

 

6. Right of Offset; Recoupment; Application

At any time that an amount is due Member, Servicer or any other Secured Party
from Carrier, and Member, Servicer or such other Secured Party does not obtain
payment of such amount due as provided in the Agreement, Member or Servicer
(each on behalf of itself and any other Secured Party) shall have the right to
apply, recoup or set off any amounts otherwise owed by Member, Servicer or any
other Secured Party to Carrier hereunder, including, without limitation, any
amounts attributable to the Deposit, to the amount owed by Carrier. Servicer may
exercise any such right for its benefit or the benefit of Member or any other
Secured Party. Where any application, recoupment or set off requires the
conversion of one currency into another, Servicer or Member shall be entitled to
effect such conversion in accordance with its prevailing practice and Carrier
shall bear all exchange risks, losses, commissions and other bank charges which
may thereafter arise.

 

7. Retention of Deposit After Cessation of Flight Operations

Notwithstanding any other provision of the Agreement to the contrary, during the
period not to exceed ***** months from the earlier of termination of this
Agreement or the date upon which Carrier permanently ceases flight operations,
Member and Servicer may retain the Deposit and Letters of Credit so that the
Aggregate Protection at least equals the Required Amount on each day. As the
Required Amount is reduced because Gross Exposure has been reduced in a means
acceptable to Servicer, Servicer is obligated to remit sufficient funds from the
Deposit and/or return the Letter of Credit to Carrier within two (2) business
days of such determination so that the Aggregate Protection does not exceed the
Required Amount (except with respect to the Projected Exposure set forth in
Section 11). Subject to the foregoing and the eighteen month time frame,
Servicer shall continue to hold the Deposit and/or Letters of Credit until
Servicer has determined that Carrier has no further Obligations or potential
Obligations and Servicer shall be without any obligation to remit funds to
Carrier until such time.

 

8. Methodology

*****

 

9. Standby Letter of Credit

 

  (a)

The amount of the Aggregate Protection which Servicer or Member may maintain
pursuant to this Exposure Protection Schedule shall include the sum of (a) the
amount remaining to be drawn upon any valid and outstanding Letter of Credit

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   6  



--------------------------------------------------------------------------------

  and (b) the proceeds of any previous draw on a Letter of Credit held by
Servicer or Member and not applied. At such time as the Servicer or Member may
no longer draw on the Letters of Credit, Servicer may require that the amount of
the Deposit plus proceeds of any draw on the Letters of Credit held by Servicer
or Member and not applied equal the Required Amount.

 

  (b) Upon the occurrence of any event that gives rise to Servicer’s right under
this Agreement to make demand on Carrier for payment to Servicer or Member of
any Obligations and after (i) application of all amounts held as part of the
Deposit and (ii) application of all amounts that would otherwise be payable to
Carrier from Member or Servicer under the Agreement on such date, if any, then
the Servicer, at its option, may draw on any Letter of Credit issued for its
benefit with respect to the Agreement to pay such Obligations in an amount that
does not exceed the sum of (A) the amount the Servicer has a right to demand
that the Carrier pay the Servicer or Member under this Agreement on such date
plus (B) the amounts the Servicer reasonably believes it will have a right to
demand that the Carrier pay the Servicer or Member as Obligations during the
following seven day period.

 

  (c) Notwithstanding anything to the contrary contained in this Section 9 to
the contrary, Servicer may draw upon the full amount of a Letter of Credit if
sixty (60) days have passed since Servicer delivered written notice to Carrier
that the rating of the bank that issued the Letter of Credit has fallen below
(A) ***** under the Moody’s Investors Service rating system or (B) ***** under
the Standard and Poor’s rating system, or (C) if ratings from either of those
services are unavailable, the equivalent rating of any of the foregoing under
any similar rating system.

 

  (d) Notwithstanding anything to the contrary contained in this Section 9 to
the contrary, Servicer may draw upon the full amount of a Letter of Credit if
(i) five (5) Business Days have passed since the rating of the bank that issued
the Letter of Credit has fallen below (A) ***** under the Moody’s Investors
Service rating system or (B) ***** under the Standard and Poor’s rating system,
or (C) if ratings from either of those services are unavailable, the equivalent
rating of any of the foregoing under any similar rating system, (ii) an
Insolvency Proceeding is commenced by or against Carrier or (iii) the Letter of
Credit is set to expire within 60 days and Servicer has not received notice of
renewal of the Letter of Credit or an replacement letter of credit acceptable as
to form and issuer in the sole discretion of Servicer.

 

  (e)

Carrier acknowledges that subject to its right to receive payments under this
Agreement, it has no interest in any proceeds of any draw on any Letter of
Credit issued for the benefit of Servicer or Member and that upon any valid draw
on any Letter of Credit, Servicer or Member shall be entitled to hold the
proceeds thereof for payment of the Obligations under the Agreement and apply
such proceeds in payment thereof as and when Servicer reasonably deems
appropriate, subject to

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   7  



--------------------------------------------------------------------------------

  the provisions of Section 7 of this Exposure Protection Schedule. Neither
Servicer nor Member shall have any obligation to remit to any Person any excess
proceeds of any draw on any Letter of Credit until expiration of the period
specified in Section 7 of this Exposure Protection Schedule. In the event of any
dispute between Carrier and the issuer of a Letter of Credit or any subrogee
thereof, or any other Person with respect to entitlement to any proceeds of a
Letter of Credit, Servicer or Member may retain all such proceeds until final
resolution of such dispute by a court of competent jurisdiction, subject to the
right of Servicer or Member to retain and apply proceeds in payment of the
Obligations. In the event that Servicer or Member draws on a Letter of Credit
and holds the proceeds thereof at a time when Carrier is conducting normal
flight operations, Servicer or Member, at its option, may include such proceeds
in its calculation of coverage for the Required Amount and remittances to
Carrier may be made in accordance with Section 2 of this Exposure Protection
Schedule as if the proceeds were part of the Deposit. Carrier further agrees
that at Servicer’s option, any excess proceeds of a Letter of Credit, as
determined by Servicer in good faith after taking into account all obligations
of the Carrier to the Secured Parties, may be remitted to the issuer of a Letter
of Credit, or if the issuer has been reimbursed in full for all amounts owed to
it on account of the draw on the Letter of Credit, to the account party thereof.

 

10. Fare Club Exposure

 

  (a) Notwithstanding anything to the contrary contained in the Letters dated on
or about February 10, 2010 or June 13, 2011, the “Fare Club Exposure,” as
determined in accordance with this Section 10 shall be added to the calculation
of Gross Exposure at all times; provided, however, the amount of the Fare Club
Exposure will only be modified as of the last Business Day of each month.

 

  (b) Within 10 days of the end of each month, Carrier shall provide Servicer
with a report of its Fare Club membership sales for the preceding month made
through the use of a Card (the “Fare Club Sales Report”).

 

  (c) At the conclusion of each six month period, Servicer shall complete a
reconciliation between the actual Fare Club Exposure then held and the actual
exposure based upon the Fare Club Sales Reports (the “Reconciled Exposure”). The
actual exposure for determining the Reconciled Exposure shall be determined by
taking the fare club sales for any particular month and reducing such amount by
***** of the original monthly sale amount in each month after such sale until
the amount reaches zero, with the first ***** reduction occurring in the month
the fare club sale occurs (the “Exposure Reduction Methodology”). Based upon
such reconciliation, the amount of Fare Club Exposure will modified to be equal
to the Reconciled Exposure.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   8  



--------------------------------------------------------------------------------

  (d) During each successive six month period, the Fare Club Exposure will be
determined by (i) using the most recent Reconciled Exposure and reducing such
amount in each successive month in accordance with the Exposure Reduction
Methodology and (ii) adding to the Fare Club Exposure each month an amount equal
to the average monthly amount of fare club sales as determined by the most
recent six Fare Club Sales Reports, but subtracting from the Fare Club Exposure
an amount determined by applying the Exposure Reduction Methodology in
succeeding months to the amounts added to the Fare Club Exposure.

 

  (e) Servicer reserves the right to modify the Fare Club Exposure to the extent
that Carrier sells fare club memberships with a term longer than one year.
Carrier may request that Servicer adjust the calculation of Fare Club Exposure
if at any time more the 40% of the fare club memberships then outstanding, when
originally sold, were for terms materially shorter than one year.

 

11. Deposit Upon Termination of the Agreement.

In the event that any Party gives notice to the other Party of termination of
the Agreement or non-renewal, or in the absence of a notice, the Agreement is
terminated or a Party attempts to terminate the Agreement, and at such time the
Aggregate Protection maintained is less than 100% of Gross Exposure, Servicer
may make a reasonable determination based upon historical information with
respect to Carrier of Chargebacks and other obligations of Carrier under the
Agreement that may arise or be asserted from and after such date (“Projected
Exposure”). If the amount of Projected Exposure plus the then applicable
Required Amount exceeds the amount of the Aggregate Protection then held or
posted, Servicer may, in its sole discretion, demand that Carrier, and Carrier
shall upon such demand, immediately remit to Servicer in immediately available
funds for Servicer to hold as part of the Aggregate Protection an amount
sufficient to cause the amount of the Aggregate Protection to equal Projected
Exposure plus the then applicable Required Amount. Upon failure by Carrier to
remit such funds by the close of business on the first Business Day after any
such demand is made, Servicer in its sole discretion may withhold as Reserved
Funds an amount up to ***** of amounts otherwise payable to Carrier under
Section 6.2 of the MTOS until the amount of the Aggregate Protection is at least
equal to Projected Exposure plus the then applicable Required Amount. Servicer
may retain the Aggregate Protection pursuant to the provisions of Section 7 of
this Exposure Protection Schedule, except that during such period (i) the amount
of the Aggregate Protection shall equal Projected Exposure plus the then
applicable Required Amount and (ii) payments shall be remitted to Carrier on
each Business Day in the amount by which the amount of the Aggregate Protection
exceeds the sum of the Projected Exposure and the then applicable Required
Amount. Upon and after the occurrence of an event that would cause the Required
Amount to increase, even if the same shall occur after termination or
non-renewal, the amount of the Aggregate Protection shall not be less than the
new Required Amount plus the Projected Exposure. The provisions of Section 3 of
this Exposure Protection Schedule with respect to increases to the Aggregate
Protection shall apply in any such circumstance.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   9  



--------------------------------------------------------------------------------

12. Compliance Certificate and Monthly Unrestricted Cash Report

Carrier shall furnish Servicer, as soon as practicable, and in any event no
later than ***** days after the end of each fiscal quarter, (i) a compliance
certificate in the form attached hereto as Attachment 1, and (ii) the quarterly
unaudited consolidating financial statements of Carrier. Carrier shall also,
promptly upon Servicer’s reasonable request for the same, provide any additional
financial information requested by Servicer. The compliance certificate shall be
signed by the chief financial officer, controller, or an authorized officer of
Carrier reasonably acceptable to Servicer.

As soon as available, and in any event within ***** days after the end of each
fiscal month, Carrier shall provide Servicer with (i) its unaudited financial
statements and (ii) a report, which may be in the form of an electronic mail
transmission, of the Cash to Cash Expense Percentage. Upon delivery of each such
report, Carrier shall be deemed to have certified to Servicer that all
information in such report is true and correct in all material respects as of
the date of such report.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

(U.S. Transactions)   10  



--------------------------------------------------------------------------------

ATTACHMENT 1 TO

EXPOSURE PROTECTION SCHEDULE

QUARTERLY COMPLIANCE CERTIFICATE

This Compliance Certificate is being submitted pursuant to Section 12 of the
Amended and Restated Exposure Protection Schedule to the Signatory Agreement
dated as of May 21, 2009 by and among Spirit Airlines, Inc. (“Carrier”) and U.S.
Bank National Association, as “Member” and “Servicer (as amended, together with
the Master Terms of Service incorporated therein and all Schedules, Exhibits and
other attachments to the Signatory Agreement and the Master Terms of Service,
this or the “Agreement”) for the fiscal quarter ending                     ,
20        . The undersigned, being the [insert title] of Carrier, hereby
certifies, with respect to all of the following, and [insert title] of Carrier
hereby certifies with respect to paragraphs 6 and 7 below, that, to the best of
his/her knowledge after reasonable investigation as of the date of this
Certificate, the following information is true and correct and was compiled from
the books and records of Carrier, as applicable, in accordance with the terms of
the Agreement.

1. *****

2. *****

3. *****

4. *****

5. *****

6. *****

7. The financial statements delivered herewith present fairly the financial
condition of Carrier and the same have been prepared in accordance with GAAP,
except, with respect to unaudited financial statements, for the absence of
footnotes and subject to year-end adjustments.

8. Carrier is in compliance with all statutes and regulations applicable to it,
except noncompliance that could not reasonably be expected to have a material
adverse effect on the financial condition or business operations of Carrier.

9. All representations and warranties of Carrier in the Agreement and all
certifications made by it with respect to the Agreement, and all
representations, warranties and certifications made by Carrier with respect to
its financial information provided to Servicer, are true and correct in all
material respects as of the date hereof, including any representations,
warranties or certifications deemed to have been made by Carrier with respect to
monthly reports of *****.

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

[Attachment 1 to Exposure Protection Schedule]



--------------------------------------------------------------------------------

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Exposure Protection Schedule to the Agreement.

Dated:                     ,         

 

SPIRIT AIRLINES, INC. By    

Name:    

Title:    

 

*****Confidential portions of the material have been omitted and filed
separately with the Securities and Exchange Commission.

 

[Attachment 1 to Exposure Protection Schedule]